                            U.S. Department of Justice
                                                                                         Telephone 608/264-5158
                            Scott C. Blader                                                   TTY 608/264-5006

                            United States Attorney                        Administrative Facsimile 608/264-5183
                                                                           Civil Division Facsimile 608/264-5724
                            Western District of Wisconsin              Criminal Division Facsimile 608/264-5054

 Address:
 222 W. Washington Avenue
 Suite 700
 Madison, Wisconsin 53703

                                        February 5, 2021

Mariah Stieve
U.S. Probation Officer
222 W Washington Ave #340
Madison, WI 53703

        Re:      United States v. Kyle C. Olson
                 Case No: 20-cr-75-wmc

Dear Ms. Stieve:

       I have reviewed the presentence report in this case. The United States has no
objections that would affect the advisory guidelines calculations therein and does not
have any other objections, corrections, or additions to the presentence report.

        If you have any questions or concerns, please do not hesitate to contact me.

                                                  Very truly yours,

                                                  SCOTT C. BLADER
                                                  United States Attorney

                                                  By: /s/
                                                  COREY STEPHAN
                                                  Assistant United States Attorney
